Title: To James Madison from George W. Erving, 2 September 1810
From: Erving, George W.
To: Madison, James


Private
Dear SirPhiladelphia Septr 2. 1810
You have doubtless noticed lately in our gazettes, an informal paragraph relative to the line of conduct which G. B. will probably observe, towards the spanish colonies in this delicate crisis of their affairs: that paragraph comes from Onis, & I had yesterday an opportunity of seeing a dispatch to him from his government which communicates a declaration formally made to it by the english government: It seems that this latter has given orders to its commanders &c to intercept all vessels bound to the spanish colonies which may have suspicious persons on board; & it declares in the strongest manner that it will oppose itself in every possible form to the independance of any of the colonies, as long as the fate of the mother country shall remain undecided: you will best judge how far this may be considered as squinting at us. It appears to me that G. B is now playing a deep speculating game with the poor spaniards: when I was at Seville she offered a loan of 200 millions of dollars; she was of course to have had a quid for this quo, & the supreme Junta, which always distrusted her, woud not acquiesce; now she offers 50 millions & they will be received, or are received; this fact may be relied on, I have it from Onis; it appears to me to be of very great importance; my surmise is that she will obtain her security not only for this loan, but for all her past & actual expences in the colonies; that they or a part of them stand mortgaged to her: this suggests an idea to me, which I hope that you will forgive me the liberty I am about to take in mentioning to you: taking it for granted that the English government cannot overlook the Floridas, but that on the contrary for many principal reasons, they will be disposed to make their first location there, it occurs to me that the U. S. shoud anticipate any movement of that sort, or any communication on the part of England of a guarantee &c—by a formal & bold declaration that in a certain state of things they will take possesion of the Floridas; in fine that they will never suffer them to be held by any European power other than that to which they now owe allegiance.
Onis beleives in the new project of the Emperor, & says boldly that Fernando will not be received under such auspices; in this I think that he is altogether wrong, Fernando will be received universally in old Spain; but then will begin a terrible work in the colonies in which England will of course be very active.
The Son of old Egalité who as we see by the papers was so well received in Catalonia has arrived in Cadiz & has there also been received, with great acclamation; the English plan is to make him regent, & I collect from what Onis says that it will succeed. Captn Stewart (of our Navy) a very intelligent man who has just arrived from Cadiz, where he has passed six months, tells me also that the English influence is all powerful there: by Captn Stewarts account it woud seem that Cadiz is less than ever likely to fall, nor are provisions scarce there; but he says also that the french troops have great plenty, & that the harvests in the countries which they occupy are very abundant.
The Cortes are assembling at Cadiz, & as Onis thinks are at this time in activity: he allows that great disputes exist between the regency & the Junta of Cadiz; he makes light of the Junta, at the worst he looks to the Cortes as a remedy for every evil; he talks of these as the genuine constitutional representatives of the people, but at the same time tells me that the people of Madrid! (that is half a dozen individuals locked up in a garret) have sent a vocal.

I have met with Mr Walsh or Welsh the pamphleteer, he has just received a letter from Lord Landsdowne (Lord Henry Petty) which (proud doubtless of his titled correspondent) he shewed at Onis’s: His Lordship asks Mr W. for information respecting the political state of affairs in America observing that neither they (the opposition) nor the ministry, know any thing about the matter. They surely know not any thing; will they enhance their means of acquiring information, for information they will not get, by these addresses to the prejudiced men of our country? and will they regulate their policy by what such men may tell them? In political science the English are as tho they were just born into the world!
I beg to be most respectfully remembered to Mrs Madison Dear Sir with the sincerest respect & attachment your very obliged & obt St
George W Erving
